Citation Nr: 1741510	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-40 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a gastrointestinal disorder.  

3.  Entitlement to service connection for chronic fatigue syndrome.  

4.  Entitlement to service connection for bilateral athlete's foot.  

5.  Entitlement to service connection for muscle pain.  

6.  Entitlement to service connection for joint pain.  

7.  Entitlement to service connection for a left knee disability, to include arthritis.  

8.  Entitlement to service connection for a sleep disorder, to include sleep apnea.  

9.  Entitlement to service connection for a respiratory disorder, to include asthma.  

10.  Entitlement to service connection for fibromyalgia.  

11.  Entitlement to an increase in 10 percent rating for PTSD for the period prior to February 8, 2016, and an increase in a 50 percent rating thereafter.  

12.  Entitlement to a compensable rating for a right tibial fracture, with decreased muscle mass in the lower extremity and patellofemoral syndrome of the right knee with arthritis, for the period prior to January 28, 2016, and an increase in a 10 percent rating thereafter.  

13.  Entitlement to a compensable rating for a right great toe disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 2000 to March 2001 and from January 2003 to July 2004, including service in Iraq.  He also had additional service in the Army Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that determined that new and material evidence had not been received to reopen claims of service connection for a left knee disability, to include arthritis (listed as a left knee condition), and for a sleep disorder, to include sleep apnea (listed as sleep apnea and sleep disturbances).  The RO also denied service connection for bilateral hearing loss; a gastrointestinal disorder (listed as a gastrointestinal condition, to include heartburn and reflux); chronic fatigue syndrome; bilateral athlete's foot; muscle pain; joint pain; a respiratory disorder, to include asthma (listed as exercise induced asthma); fibromyalgia; tinnitus; a traumatic brain injury; migraine headaches (listed as migraine headaches due to head trauma): and for arthritis of the right knee.  The RO further denied an increase in a 10 percent rating for PTSD; a compensable rating for a right tibial fracture, with decreased muscle mass in the lower extremity and patellofemoral syndrome of the right knee (right tibial fracture, status post long term casting, with resultant decreased muscle mass in the lower extremity and patellofemoral syndrome of the right knee); and a compensable rating for a right great toe disability (hallux valgus deformity of the right great toe).  

The Board notes that the June 2009 RO decision (noted above) also listed a separate issue of entitlement to service connection for arthritis of the left knee.  The Board notes, however, that such claim is not a new claim because the VA has construed the Veteran's original claim for service connection for a left knee disability as encompassing any arthritis of the left knee.  See also Velez v. Shinseki, 23 Vet. App. 199, 204-05 (2009).  

Additionally, although service connection for a left knee disability, to include arthritis, and for sleep disorder, to include sleep apnea, was previously denied in an unappealed July 2007 RO decision, additional relevant service treatment records and service personnel records that existed, but that had not previously been associated with the claims folder, were subsequently obtained.  As such, VA is required to reconsider the Veteran's claims of service connection for a left knee disability, to include arthritis, and for sleep disorder, to include sleep apnea, without regard to the finality of the July 2007 RO decision.  38 C.F.R. § 3.156(c) (2016).  Thus, this decision will address those issues as listed on the title page.  

A June 2016 RO decision granted service connection and a 10 percent rating for tinnitus, effective April 2, 2009; granted service connection and a noncompensable rating for a traumatic brain injury, effective April 2, 2009; and granted service connection and a noncompensable rating for migraine headaches (migraine headaches secondary to head trauma), effective April 2, 2009.  Therefore, those issues are no longer on appeal.  

The June 2016 RO decision (noted above) also recharacterized the Veteran's service-connected right tibial fracture, with decreased muscle mass in the lower extremity and patellofemoral syndrome of the right knee, as a right tibial fracture, with decreased muscle mass in the lower extremity and patellofemoral syndrome of the right knee with arthritis.  Therefore, the issue of entitlement to service connection for arthritis of the right knee is no longer on appeal.  The RO also increased the rating for the Veteran's service-connected right tibial fracture, with decreased muscle mass in the lower extremity and patellofemoral syndrome of the right knee with arthritis, to 10 percent, effective January 28, 2016, and increased the rating for the Veteran's service-connected PTSD to 50 percent, effective February 8, 2016.  Since those grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In October 2016, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The issues have been recharacterized to comport with the evidence of record.  

The issues of entitlement to service connection for a sleep disorder, to include sleep apnea, and for a respiratory disorder, to include asthma, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  At the October 2016 hearing before the Board, the Veteran withdrew his appeal concerning the issues of entitlement to service connection for bilateral hearing loss; a gastrointestinal disorder; chronic fatigue syndrome; a left knee disability, to include arthritis; bilateral athlete's foot; muscle pain; and for joint pain.  

2.  The Veteran does not have fibromyalgia.  

3.  Throughout the appeal period prior to February 8, 2016, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to various symptoms; at the October 2016 hearing before the Board, the Veteran testified that a 50 percent rating for his PTSD for the appeal period prior to February 8, 2016, would satisfy his appeal.  

4.  Throughout the appeal period prior to January 28, 2016, the Veteran's right tibial fracture, with decreased muscle mass in the lower extremity and patellofemoral syndrome of the right knee with arthritis, has been productive of functional loss due to painful motion; at the October 2016 hearing before the Board, the Veteran testified that a 10 percent rating for his right tibial fracture, with decreased muscle mass in the lower extremity and patellofemoral syndrome of the right knee with arthritis, for the appeal period prior to January 28, 2016, would satisfy his appeal.  

6.  Throughout the entire appeal period, the Veteran's right great toe disability has been productive of functional loss due to painful motion.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of entitlement to service connection for bilateral hearing loss; a gastrointestinal disorder; chronic fatigue syndrome; a left knee disability, to include arthritis; bilateral athlete's foot; muscle pain; and for joint pain, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  

2.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1117, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2016).  

3.  The criteria for a 50 percent rating for PTSD have been met for the appeal period prior to February 8, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  

4.  The criteria for withdrawal of the appeal of the issue of entitlement to an increase in a 50 percent rating for PTSD for the period since February 8, 2016, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  

5.  The criteria for a 10 percent rating for a right tibial fracture, with decreased muscle mass in the lower extremity and patellofemoral syndrome of the right knee with arthritis, for the appeal period prior to January 28, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-62 (2016).  

6.  The criteria for withdrawal of the appeal of the issue of entitlement to an increase in a 10 percent rating for a right tibial fracture, with decreased muscle mass in the lower extremity and patellofemoral syndrome of the right knee with arthritis for the period since January 28, 2016, have been met.  

7.  The criteria for an initial 10 percent rating for a right great toe disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2016).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

At his October 2016 Board hearing the Veteran withdrew his appeal as to the issues of entitlement to service connection for bilateral hearing loss; a gastrointestinal disorder; chronic fatigue syndrome; a left knee disability, to include arthritis; bilateral athlete's foot; muscle pain; and for joint pain.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  As such, the Board does not have jurisdiction to review the appeal, and the issues of entitlement to service connection for bilateral hearing loss; a gastrointestinal disorder; chronic fatigue syndrome; a left knee disability, to include arthritis; bilateral athlete's foot; muscle pain; and for joint pain, are dismissed.  

Further, at the October 2016 Board hearing, the Veteran testified that he was satisfied with the 50 percent rating for PTSD for the period since February 8, 2016.  The Board also notes that the Veteran testified that he was satisfied with a 10 percent rating for a right tibial fracture, with decreased muscle mass in the lower extremity and patellofemoral syndrome of the right knee with arthritis, for the period since January 28, 2016.  The Board interprets these statements as a withdrawal of his appeal with regard to the claims for entitlement to an increase in a 50 percent rating for PTSD for the period since February 8, 2016, and entitlement to an increase in a 10 percent rating for a right tibial fracture, with decreased muscle mass in the lower extremity and patellofemoral syndrome of the right knee with arthritis, for the period since January 28, 2016.  Accordingly, the Board does not have jurisdiction to review those claims, and they are dismissed.  


II. Fibromyalgia

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101 (24).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, on or after August 2, 1990.  38 U.S.C.A. § 1110.  Therefore, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under those provisions, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1).

Under 38 C.F.R. § 3.317 , compensation may be warranted on a presumptive basis for disabilities due to undiagnosed illness as well as medically unexplained chronic multisymptom illnesses.  See 38 C.F.R. § 3.317 (a). This means that even if a Veteran's symptoms are attributed to a known clinical diagnosis, the presumptive provisions related to Gulf War service still apply.  

In particular, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, or disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii). Therefore, even if a multisymptom illness has a diagnosis, consideration should still be given as to whether the disability has no known etiology, or has a known, partially understood etiology. Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has fibromyalgia that is related to his periods of service.  He specifically maintains that he has fibromyalgia as a result of his service in the Iraq War.  He specifically maintains that he has joint pain all over, as well as muscle aches and sleep problems that he believes may be the result of fibromyalgia.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran served on active duty in the Army from November 2000 to March 2001 and from January 2003 to July 2004, including service in Iraq.  He also had additional service in the Army Reserve.  The Veteran's DD Form 214 for his second period of active duty from January 2003 to July 2004, indicates that he served in Iraq from April 2003 to September 2003.  

The service treatment records for the Veteran's first period of service from November 2000 to March 2001 do not show complaints, findings, or diagnoses of fibromyalgia.  The Veteran's service treatment records for the Veteran's his second period of active duty from January 2003 to July 2004 also do not do not show complaints, findings, or diagnoses of fibromyalgia.  Such records do show that he complained of joint pain; muscle aches; and sleep problems.  

An August 2003 deployment examination report notes that the Veteran reported that he had swollen, stiff, or painful joints and muscle aches during his deployment.  He also reported that he felt tired after sleeping.  The Veteran indicated that he spent more than one or more nights in a hospital as a patient for a broken leg sustained in a vehicle accident.  The health assessment was a fracture of the right tibia.  

On a March 2004 medical history report at the time of an examination, the Veteran checked that he had impaired use of his arms, legs, hands, or feet; swollen or painful joints; and a bone, joint, or other deformity.  He also indicated that he had frequent trouble sleeping.  The reviewing examiner indicated that such complaints all stemmed from an injury sustained during Operation Iraqi Freedom when the Veteran suffered a broken right tibia and a displaced great toe.  The examiner stated that since the Veteran returned from Iraq, he was not able to sleep through the night.  The April 2004 objective examination report included a notation that the Veteran's upper extremities; lower extremities; feet; spine, and musculoskeletal system, were all normal.  

A July 2004 deployment examination report notes that the Veteran indicated that he had swollen, stiff, or painful joints; muscle aches; and feeling tired after sleeping.  The Veteran reported that he spent one or more nights in a hospital as a patient due to a fractured right tibia shaft.  The examiner did not provide a health assessment.  

Post-service VA treatment records, including examination reports, do not show treatment for fibromyalgia.  

A January 2016 VA fibromyalgia examination report includes a notation that the Veteran's claims file was reviewed.  The examiner reported that the Veteran denied that he had a condition of fibromyalgia.  The examiner indicated that the Veteran did not have, and that he had never been diagnosed with, fibromyalgia.  The examiner also found that the Veteran did not have any findings, signs, or symptoms attributable to fibromyalgia.  

A January 2016 Gulf War general medical examination report, by the same examiner who conducted the January 2016 fibromyalgia examination report, includes a notation that the Veteran's claims file was reviewed.  The examiner noted that the Veteran reported that he had fibromyalgia.  The examiner indicated that there were no diagnosed illnesses for which no etiology was established.  It was noted that the Veteran did not report any additional signs and/or symptoms not addressed through the completion of examinations identified above.  The examiner also reported that there was no functional impact of additional signs or symptoms that may represent an undiagnosed illness or diagnosed medically explained chronic multisymptom illness.  

The examiner indicated that there was no evidence for an undiagnosed illness; a diagnosable, but medically unexplained chronic multisymptom illness of an unknown etiology; or a diagnosable chronic multisymptom illness with a partially explained etiology.  The examiner stated that all of the Veteran's conditions were consistent with a disease with a clear and specific etiology and diagnosis.  It was noted that if there was no pathology or diagnosis found of any claimed condition, such did not imply that there was a condition that was undiagnosed.  The examiner indicated that no condition existed to be diagnosed.  The examiner maintained that after examining the Veteran and reviewing the claims file, it was determined that the Veteran's disability pattern represented a disease with a clear and specific etiology and diagnosis.  The examiner commented that it was his medical opinion that all the Veteran's claimed conditions, including disability patterns, and the diagnosed illnesses, were not related to a specific exposure event experienced by the Veteran during his service in Southwest Asia.  

The Veteran essentially asserts that he has a fibromyalgia as a result of his periods of service, to include his service during the Iraq War.  However, while the Veteran is competent to report that he had problems that he thought were due to fibromyalgia during service, or that he had those problems for many years, he is not competent to relate his currently claimed fibromyalgia to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  In the Veteran's case, such a nexus opinion requires a certain level of expertise given the medically complex question.  A lay opinion is not sufficient in this case to prove nexus.  

Here, the preponderance of the evidence is against the claim for service connection for fibromyalgia.  The evidence does not reflect that the Veteran has fibromyalgia.  As there is no doubt to be resolved, service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. PTSD

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2016).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

A 50 percent rating is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  

In evaluating the evidence, the Board has noted various Global Assessment of Functioning (GAF) scores which clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126.

A June 2016 RO decision increased the rating for the Veteran's service-connected PTSD from 10 percent to 50 percent, effective February 8, 2016.  The Board is solely addressing the issue of entitlement to an increase in a 10 percent rating for PTSD for the appeal period prior to February 8, 2016 (i.e. from September 21, 2008, to February 7, 2016).  

VA treatment records dated from July 2008 to May 2009 show treatment for multiple disorders, including PTSD.  

A May 2009 VA psychiatric examination report includes a notation that the Veteran's claims file was not available for review.  The Veteran reported that he would go to a VA facility to be treated for PTSD and major depression, but that the doctor was unable to work around his schedule.  He stated that he had no treatment since his last VA psychiatric examination in 2007.  He indicated that he was at the point that he was going to start asking for help again.  The Veteran reported that he wasn't on any medication for his PTSD or mood issues.  

The Veteran stated that he was currently working approximately forty hours a week as a police officer.  He indicated that if he factored in time that he would spend working in court, he worked about 55 hours per weeks.  The Veteran related that he had been at his current job for about two years and that it was going well.  He indicated that he got along well with all his coworkers and supervisors, that he had no problems performing his duties, and that he had never been counseled or reprimanded.  The Veteran reported that he had been married to his wife for six years and that his relationship was really good.  He reported that he had friends at work and that there were a couple of guys who he hung out with outside of work.  He related that he had only one really good friend that he had known since 1994.  It was noted that he had two children.  He stated that he enjoyed wood working and that he just picked up the hobby again because stress was creeping back into his left.  The Veteran maintained that he always felt tired and that he never felt he got enough sleep.  He related that he had chronic fatigue.  

The examiner reported that the Veteran was casually, cleanly, and appropriately dressed.  The examiner stated that the Veteran was alert and oriented, and that his behavior was cooperative and animated.  It was noted that the Veteran's psychomotor activity was within normal limits and that his eye contact was good.  The examiner related that the Veteran's mood was bright, that his affect was congruent and appropriate, and that his speech rate, volume, and tone were unremarkable.  The examiner reported that the Veteran's thought content was unremarkable, that there were no signs of delusions or hallucinations, and that he denied suicidal ideation, plan, or intent, and homicidal ideation, plan, or intent.  

The examiner indicated that the Veteran stated that his mood had been "so so" over the past month and that he denied experiencing panic attacks.  It was noted that the Veteran reported that his energy level was low and that he felt tired all the time.  The examiner stated that the Veteran maintained that his wife told him he was irritable a lot and that she frequently asked why he was in a bad mood and that she noticed his irritability.  The examiner related that the Veteran stated that his was independent with activities of daily living and that he had occasionally gone two to three days without a shower because he was too tired.  It was noted that the Veteran denied having problems with personal hygiene or self-care.  As to his memory, the examiner related that the Veteran maintained that he would completely forget about something if it was not in his palm pilot.  The examiner reported that the Veteran indicated that he was easily distracted and that he was sometimes depressed.  It was noted that the Veteran specifically maintained that he was depressed, sad, down, or blue once or twice a week for the whole day, and that he endorsed experiencing crying spells in response to things he sees on television.  

As to PTSD symptoms, the examiner reported that the Veteran had distressing recollections of his combat experiences in Iraq on a daily basis.  It was noted that the Veteran reported that his distressing dreams or nightmares were mostly about his injury in Iraq, but about some other events as well.  The examiner indicated that the Veteran denied acting or feeling as if his trauma was recurring, but that he did have intense psychological stress on cues.  It was noted that he endorsed avoiding thoughts, feelings and conversations about his experiences in Iraq.  The examiner stated that the Veteran reported that he had avoided large crowds for a while, but was currently fine with such events.  The examiner indicated that the Veteran stated that he felt naked without his gun and that he denied an inability to recall important aspects of his trauma.  The examiner maintained that the Veteran endorsed markedly diminished interest or participation in significant activities and that he also endorsed feeling detached or estranged from others.  It was noted that the Veteran also endorsed a restricted range of affect, but that he denied a sense of a foreshortened future.  The examiner stated that the Veteran endorsed mild hypervigilance and an exaggerated startle response.  The examiner related that the Veteran denied any periods of remission.  

The diagnosis was PTSD.  A GAF score of 70 was assigned.  The examiner indicated that the Veteran continued to meet the full DSM-IV criteria for a diagnosis of PTSD.  The examiner stated that the Veteran's PTSD symptoms were mild in severity and impact on his social and occupational functioning.  It was noted that he reported that he had a good relationship with his wife.  The examiner related that the Veteran's irritability might have a transient impact on his relationships and a mild and transient impact on his work functioning.  The examiner commented that, in summary, it appeared that the Veteran's PTSD was having a mild and transient impact on his social and occupational functioning only under periods of significant stress.  

VA treatment records dated from May 2009 to December 2104 show continued treatment for PTSD.  Such records include GAF scores of 45 and 55.  PTSD symptoms included irritability and outbursts of anger; a sense of a foreshortened future; concentration problems; strong startle reactions; difficulty sleeping; and a restricted range of affect.  

Viewing all the evidence, the Board finds that throughout the appeal period prior to February 8, 2016, there is a reasonable basis for finding that the Veteran's PTSD is productive of occupational and social impairment with reduced reliability and productivity supporting an increased rating of 50 percent for that period.  The Board notes that a May 2009 VA psychiatric examination report related a GAF score of 70, which is suggestive of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  The Board notes, however, that subsequent VA treatment records have indicated GAF scores as low as 45, which is suggestive of serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  Additionally, VA treatment records show symptoms such as a restricted range of affect; outburst of anger; concentration problems, etc.  Further, at the May 2009 VA psychiatric examination, the Veteran reported memory problems.  

At the October 2016 hearing, the Veteran indicated that he was seeking a 50 percent rating for his PTSD for the appeal period prior to February 8, 2016, and that a grant of a 50 percent rating for that period would satisfy his appeal.  Because the Veteran has limited his appeal to a 50 percent rating for the appeal period prior to February 8, 2016, and since the Board finds that the evidence supports such entitlement, there is no need to discuss whether the Veteran's PTSD warrants a rating higher than 50 percent.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

IV. Right Tibial fracture with Decreased Muscle Mass in the Lower Extremity,
And Patellofemoral Syndrome of the Right Knee with Arthritis.  

The Veteran contends that his right tibial fracture, with decreased muscle mass in the lower extremity and patellofemoral syndrome of the right knee with arthritis, worse than contemplated by his currently assigned disability rating for the period prior to January 28, 2016, and that a compensable rating is therefore warranted for that service-connected disability during that period.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Moreover, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Of particular relevance to the instant case, the provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

For the sake of judicial economy, the Board will not discuss the specific diagnostic codes implicated in this case.  Instead, the Board will confine its analysis to the aforementioned provisions governing painful motion, which has been demonstrated with respect to the Veteran's service-connected disability.  

A May 2009 VA orthopedic examination report notes that the Veteran complained of constant pain in his right lower leg that he described as a dull aching pain that rated a three out of ten at the baseline.  He stated that his right lower leg would occasionally become numb.  He denied that he had any weakness, swelling, heat, redness, or locking in the right knee.  The Veteran indicated that he had morning stiffness that would last for a few minutes, that his right knee would give way a few times since his injury, and that he had fatigue with a lack of endurance in the right knee.  He maintained that he had flare-ups of increased pain in the right lower extremity that rated as an eight out of ten, and that the flare ups occurred several times per week and would last all day.  It was noted that during a flare-up or following repetitive use, the Veteran would be additionally limited by pain, but not by weakened movement, excess fatigability, endurance, incoordination, or functional loss.  

The examiner indicated that there was no painful motion at any point in the right knee, and that during a flare-up or following repetitive use, the Veteran would not be additionally limited by pain, weakened movement, excess fatigability, endurance, incoordination, or functional loss.   The examiner indicated that right knee flexion was 0 to 130 degrees and that it was limited by the muscular nature of the Veteran's thigh.  The examiner stated that extension was full at 180 degrees, and that there was no varus or valgus motion in the neutral position or in 30 degrees of flexion.  The examiner indicated that both active and passive motion was identical and that there was no pain with motion.  

The diagnoses included status post right tibial fracture that had healed without residuals.  The examiner stated that the Veteran may have originally had decreased muscle mass in the lower leg, but that it was resolved without residuals.  The examiner maintained that there was clinical evidence for a torn medial meniscus in the knee at that time.  

The Board observes that although the clinical evidence for the period prior to January 28, 2016 demonstrates minimal, if any, limitation of range of motion of the Veteran's right knee, the Veteran is competent to report his symptoms as to his right knee such as pain on motion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  The Board finds that the Veteran's reports of reduced functionality of his right knee during periods of flare-ups are credible.  In light of the above examination findings, the Board finds that, pursuant to Burton, a rating of 10 percent is warranted for the painful motion associated with the Veteran's service-connected right tibial fracture, with decreased muscle mass in the lower extremity and patellofemoral syndrome of the right knee with arthritis, for the appeal period prior to January 28, 2016.  See 38 C.F.R. §§ 4.59, 4.71a.

At the October 2016 hearing, the Veteran indicated that he was seeking a 10 percent rating for his right tibial fracture, with decreased muscle mass in the lower extremity and patellofemoral syndrome of the right knee with arthritis, for the appeal period prior to January 28, 2016, and that a grant of a 10 percent rating for that period would satisfy his appeal.  Because the Veteran has limited his appeal to a 10 percent rating for the appeal period prior to January 28, 2016, and since the Board finds that the evidence supports such entitlement, there is no need to discuss whether the Veteran's right tibial fracture, with decreased muscle mass in the lower extremity and patellofemoral syndrome of the right knee with arthritis, warrants a rating higher than 10 percent.  See AB, 6 Vet. App. at 35, 38.  

V. Right Great Toe Disability

The Veteran contends that his right great toe disability is worse than contemplated by his currently assigned disability rating and that a compensable rating is therefore warranted for that service-connected disability.  

For the sake of judicial economy, the Board will not discuss the specific diagnostic codes implicated in this case.  Instead, the Board will confine its analysis to the aforementioned provisions governing painful motion, which has been demonstrated with respect to the Veteran's service-connected disability.  

A May 2009 VA orthopedic examination report notes that the Veteran complained of constant right great toe pain that he described as a three out of ten at the baseline.  The Veteran denied that he had any weakness, swelling, heat, redness, fatigability, and lack of endurance of the great toe.  He complained of stiffness and decreased range of motion of the right great toe.  He stated that his symptoms were worse with standing and walking.  The Veteran maintained that he had flare-ups of increased pain in the right great toe that he described as a seven to eight out of ten.  He reported that the flare-ups occurred five to six times per week and that they would last an hour.  

The examiner indicated that there was hallux valgus of the right great toe with angulation of 20 degrees, but that dorsiflexion of the first metatarsal phalangeal joint was normal.  The examiner indicated that right great toe dorsiflexion was 40 degrees and right great toe plantar flexion was 40 degrees.  As to a diagnosis, the examiner indicated that there was a hallux valgus deformity of the right foot that was no disabling.  

The Board observes that although there is no clinical evidence demonstrating limitation of range of motion of the Veteran's right great toe, the Veteran is competent to report his symptoms as to his right great toe such as pain on motion.  Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d. at 1331.  The Board finds that the Veteran's reports of reduced functionality of his right great toe during periods of flare-ups are credible.  In light of the above examination findings, the Board finds that, pursuant to Burton, an increased rating of 10 percent is warranted for the painful motion associated with the Veteran's service-connected right toe disability.  See 38 C.F.R. §§ 4.59, 4.71a.

At the October 2016 hearing before the Board, the Veteran indicated that he was seeking a 10 percent rating for his right great toe disability and that a grant of a 10 percent rating would satisfy his appeal.  Because the Veteran has limited his appeal to a 10 percent rating, and since the Board finds that the evidence supports such entitlement, there is no need to discuss whether the Veteran's right great toe disability warrants a rating higher than 10 percent.  See AB, 6 Vet. App. at 35, 38.  




ORDER

The appeal of the issues of entitlement to service connection for bilateral hearing loss; a gastrointestinal disorder; chronic fatigue syndrome; a left knee disability, to include arthritis; bilateral athlete's foot; muscle pain; and for joint pain, is dismissed.  

An increased rating of 50 percent is granted for PTSD for the appeal period prior to February 8, 2016, subject to the laws and regulations governing the payment of monetary awards.  

The appeal of the issue of entitlement to an increase in a 50 percent rating for PTSD for the period since February 8, 2016, is dismissed.  

An increased rating of 10 percent is granted for a right tibial fracture, with decreased muscle mass in the lower extremity and patellofemoral syndrome of the right knee with arthritis, for the appeal period prior to January 28, 2016, subject to the laws and regulations governing the payment of monetary awards.  

The appeal of the issue of entitlement to an increase in a 10 percent rating for a right tibial fracture, with decreased muscle mass in the lower extremity and patellofemoral syndrome of the right knee with arthritis, for the appeal period since January 28, 2016, is dismissed.  

An increased rating of 10 percent is granted for a right toe disability, subject to the laws and regulations governing the payment of monetary awards.  


REMAND

The remaining issues on appeal are entitlement to service connection for a sleep disorder, to include sleep apnea, and entitlement to service connection for a respiratory disorder, to include asthma.  

The Veteran is service-connected for PTSD.  He is also service-connected for a right tibial fracture, with decreased muscle mass in the lower extremity and patellofemoral syndrome of the right knee with arthritis; a right toe disability; a traumatic brain injury; migraine headaches; and for tinnitus.  

The Veteran contends that he has a sleep disorder, to include sleep apnea, and a respiratory disorder, to include asthma, that are related to service.  He has also asserted that his sleep disorder, to include sleep apnea, may be secondary to his service-connected PTSD.  He further contends that such disorders are the result of his service in Southwest Asia and should be considered under the provisions of 38 C.F.R. § 3.317 (2016).  

The Veteran served on active duty in the Army from November 2000 to March 2001 and from January 2003 to July 2004, including service in Iraq.  He also had additional service in the Army Reserve.  The Veteran's DD Form 214 for his second period of active duty from January 2003 to July 2004, indicates that he served in Iraq from April 2003 to September 2003.  

The service treatment records for the Veteran's first period of active duty from November 2000 to March 2001 do not show complaints, findings, or diagnoses of any sleep problems and/or respiratory problems.

His service treatment records for his second period of active duty from January 2003 to July 2004 show that he complained of sleep problems.  

An August 2003 deployment examination report notes that the Veteran reported that he felt tired after sleeping.  The Veteran indicated that he spent more than one or more nights in a hospital as a patient for a broken leg sustained in a vehicle accident.  The health assessment was a fracture of the right tibia.  

On a March 2004 medical history report at the time of an examination, the Veteran checked that he had had frequent trouble sleeping.  The reviewing examiner indicated that since the Veteran returned from Iraq, he was not able to sleep through the night.  The April 2004 objective examination report did not refer to any sleep problems.  

A July 2004 deployment examination report notes that the Veteran indicated he felt tired after sleeping.  The Veteran reported that he spent one or more nights in a hospital as a patient due to a fractured right tibia shaft.  The examiner did not provide a health assessment.  

Post-service VA treatment records, including examination reports, show treatment for sleep problems, but do not show sleep studies with a diagnoses of sleep apnea.  Such records also show treatment for exercise induced asthma.  

A January 2016 VA respiratory examination report includes a notation that the Veteran's claims file was reviewed.  As to a diagnosis, the examiner indicated that the Veteran did not have, and had never been diagnosed with, a respiratory condition.  The examiner also indicated, however, that the Veteran's respiratory condition included inhalation bronchodilator therapy.  

The Board notes that the examiner indicated that the Veteran was not diagnosed with a respiratory condition, but also stated that he was on inhalation bronchodilator therapy.  Additionally, VA treatment reports of record indicate that the Veteran has been treated for asthma.  The Board notes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board finds that the Veteran has not been specifically afforded a VA examination, with the opportunity to obtain responsive etiological opinions, following a thorough review of the record, as to his claims for service connection for a sleep disorder, to include sleep apnea, and for a respiratory disorder, to include asthma.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Prior to the examination or examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for sleep problems, to include sleep apnea, and for respiratory problems, to include asthma, since December 2014.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed sleep disorder, to include sleep apnea, and respiratory disorder, to include asthma.  The Veteran should be provided an appropriate amount of time to submit this lay evidence

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed sleep disorder, to include sleep apnea, and respiratory disorder, to include asthma.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  Based on the results of the examination, the examiner is asked to address each of the following questions:

(a) Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c) If, after examining the Veteran and reviewing the claims file, it is determined that the Veteran's disability pattern is either (1) a diagnosable chronic multisymptom illness with a partially explained etiology, or (2) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.  

(d) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?  

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?  

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease.  

In responding to the above inquiries, please acknowledge and discuss the Veteran's complaints of sleep problems during service, and any reports of sleep problems and respiratory problems during and since service.  

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


